DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An IDS has not been filed.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/863018 filed 8/07/2013 is acknowledged.

Status of Claims
Claims 1-8 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 1-7 are drawn to software on computer readable medium. The software is not recited as being disposed on “non-transitory” computer readable medium and therefore read on a signal per se. 
It is noted that a transitory signal such as a carrier wave, or a program, per se, is not a statutory category of invention, as set forth in In re Nuijten. A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory”, see the notice regarding Computer Readable Media (1351 OG 212 (23 February 2010)).

Step 2A Prong One: Identification of an Abstract Idea
Claim 1 recites:
1. Receiving biometric information for a patient. This is step of receiving information that can be performed by the human mind and is therefore an abstract idea.
2. determining based on the bioinformatic information an astigmatic correction comprising (a) a position for an limbal relaxing incision or (b) a power and an orientation for a toric intraocular lens (IOL).
This is step read on a process that can be performed by the human mind and is therefore an abstract idea.
3. receiving a selection of a different ratio of astigmatic correction attributable to one or more limbal relaxing incision and the toric IOL. 
This is step of receiving information that can be performed by the human mind and is therefore an abstract idea.
4. determining an updated astigmatic correction including at least one of (a) an updated position for the one or more limbal relaxing incision and (b) an updated power and/or orientation of the toric IOL.
This is step read on a process that can be performed by the human mind and is therefore an abstract idea.
Claim 3 recites:
1. Receiving values (a) to (f) as recited. This is step of receiving information that can be performed by the human mind and is therefore an abstract idea.
2. determining at least one limbal relaxing incision position based on all of the information (a)- (f). This is step read on a process that can be performed by the human mind and is therefore an abstract idea.
Dependent claim 4 further limits claim 3 and is also drawn to a mental process and abstract idea.

Step 2A Prong Two: Consideration of Practical Application
The methods of claims 1 and 3 do not recite additional elements that integrate the judicial exceptions into a practical application. Claim 3 recites a step of generating an output which is an extra solution activity as in MPEP 2106.05(g).
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
Entering data via a slider bar on a graphical user interface, as in claim 2.
Receiving data, transmitting via an interface from a biometer, entering data via an interface and retrieving data from memory, as in claims 5-8.
However inputting, outputting and transmitting information with a generic computer is well known, routine and conventional extra solution activity as described in MPEP 2106.05(g). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of claims 2 and 5-8 are drawn to well known, routine and conventional extra solution activities performed on a generic computer involving inputting, outputting and transmitting information. The limitations are not additional elements that not meaningfully integrate the judicial exceptions into something more than the exception.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 5 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 5 recites “updating an algorithm for determining that at least one limbal relaxing incision based on the outcome information.” The claim invokes “means plus function” language as described in MPEP 2181. The “algorithm” is the generically recited “means” for performing the function of “determining the at least one limbal relaxing incision based on the outcome information.” Used herein “algorithm” is a generic place holder or nonce term that is not modified by sufficient structure, material or acts for performing the claimed function. See MPEP 2181(l). The claim does not recite steps to be performed by the algorithm. A review of the specification also does not reveal a structure associated with the recited “algorithm.” There is no written description support in either the instant specification or priority documents for the algorithm steps which are to be performed to carry out the function of determining the at least one limbal relaxing incision based on the outcome information. The recited algorithm lack written description support.
	
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “updating an algorithm for determining that at least one limbal relaxing incision based on the outcome information.” The claim invokes “means plus function” language. The “algorithm” is the means for performing the function of “determining the at least one limbal relaxing incision based on the outcome information.” However a review of the specification does not reveal a structure associated with the recited “algorithm.” It is not clear which step(s) are to be performed to accomplish said algorithm. Because it is not clear what the algorithm is, it is also not clear how to update the algorithm, as recited in claim 5.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zaldivar et al. (US 2013/0018276)
	Zaldivar et al. teach planning correction of post-operative astigmatism by planning the placement of a toric intraocular implant or contact lens in the eye (Abstract).
	Zaldivar et al. teaches software for toric planning (par. 0064) including an image of the eye (Figure 1)(i.e. receiving biometric information for a patient), as in claim 1.
	Zaldivar et al. teach placing a limbal relaxing incision to control astigmatism (par. 0064)(i.e. determining an astigmatic correction comprising (a) a position for a limbal relaxing incision), as in claim 1.
Zaldivar et al. teach axis alignment (i.e. orientation) and cylinder power for a toric IOL (par. 0064)(i.e. determining (b) power and orientation for a toric intraocular lens), as in claim 1.
Zaldivar et al. teach determining optimal correction by IOL positioning (par. 0007)(i.e. generating an output comprising the astigmatic correction), as in claim 1.
Zaldivar et al.  teach inputting into user-entered fields IOL spherical power, surgically induced astigmatism and incision location and receiving an output of second values (par. 0012) calculated from the first inputted values. Zaldivar et al. teach various outputted second values that are calculated from the first inputted values (par. 0041)(i.e. receiving a selection of a different ratio of astigmatic correction attributable to the LRI and toric IOL), as in claim 1. 
Zaldivar et al.  then teach editing the “first inputted values” which are the IOL power, astigmatism, and incision location  (par. 0013 and 0039) after the second values are calculated (i.e. determining  an updated astigmatic correction for an updated position of a limbal relaxing position or power and/or orientation of the toric IOL), as in claim 1.
Zaldivar et al. do not specifically teach that the received “second values” from the inputted IOL toric and LRI are a “different ratio”, as in claim 1.
The instant claim is not specific as to what the values of the “different ratio” are and only requires that the ratio represent an astigmatic correction attributable to the LRI and toric IOL. It would be obvious to one of skill in the art to represent outputted astigmatic correction values as a ratio. Zaldivar et al. teach that the second outputted values are axis of placement of the optics and an expected residual astigmatism. It would be obvious to one of skill in the art of express outputted values as a ratio. Zaldivar et al. teach fields for incision location and IOL power (Figure 6D, second panel) which are represented with respect to each other (i.e. as a ratio). It would be obvious to calculate and receive a ratio of an astigmatic correction where values are represented as a relative ratio in the fields taught by Zaldivar et al (Figure 6D) so that a user can see the relationship between surgical values. Such is a combination of prior art values that would have a predictable result and a substitution of one known element for another.
Zaldivar et al.  also teach a drop down (i.e. slider bar) displayed on a graphical user interface (Figure 5A)(i.e. entered by a user via a slider bar), as in claim 2


Claims 3-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zaldivar et al. in view of Padrick et al. (US 2010/0152847)
Zaldivar et al. teach calculating the pre-operative corneal astigmatism (par. 0039), as in claim 3, part (a).
Zaldivar et al. teach measuring an axis of the eye to find eye topography for finding optical aberrations (par. 0034)(i.e. an axis of the astigmatism), as in claim 3, part (b).
Zaldivar et al. teach entering the incision location (par. 0038) which is an axis of rotation along a radial location using a limbal relaxing incision (par. 0064), as in claim 3, part (d).
Zaldivar et al. teach anterior chamber depth, central corneal thickness, lens thickness, or retinal thickness (par. 0064) (i.e. which effect the depth of the limbal relaxing incision), as in claim 3, part (e).
Zaldivar et al. teach a calculating a cylinder power at the corneal plane (par. 0039)(i.e. corneal power for the patient), as in claim 3, part (f).
Zaldivar et al. teach axis alignment (i.e. orientation) and cylinder power for a toric IOL (par. 0064), as in claim 4.
Zaldivar et al. teach inputting the incision location and then editing the inputted first values (i.e. receiving outcome information for a limbal relaxing incision)(par. 0013), as in claim 5.
Zaldivar et al. teach a biometer and user interface (Figures 1-5), as in claims 6-7.
Zaldivar et al. teach a memory (par. 0012), as in claim 8.
Zaldivar et al. teach determining how much to correct for the surgically induced astigmatism using a limbal relaxing incision. A Toric planner is taught which takes inputted data including the initial incision site and displays modification (par. 0082 and Figure 6E).
However, Zaldivar et al.  do not teach patient age, as in claim 3, part (c ).
Padrick et al. teach that cataracts in human eyes are an age related process (par. 0005); Padrick et al. teach that an incision would depend on factors such as age (par. 0101) and also teach limbal relaxing incision (par. 0093)
It would be obvious to one of skill in the art to determine a limbal relaxing incision position based on the physiological data recited in parts (a), (b) and (d) to (f) as taught by Zaldivar et al. The astigmatism value to be treated, axis of the astigmatism, location and depth of the LRI and corneal power of the patient is all information that a surgeon of ordinary skill in the art would consider before determining a LRI position because (a), (b) and (d) to (f) characterize the eye astigmatism to be treated by the LRI incision and the location and depth of the LRI incision that would be made to treat said astigmatism. Such would be an obvious combination of known prior art elements that would yield a predicable result.
It would further be obvious to a surgeon of ordinary skill to consider (c ), the age of the patient, when determining a limbal relaxing incision position, as taught by Padrick et al. Padrick et al. provide motivation for considering age by teaching that cataract disease is age related and that age should be considered when determining incision (par. 0101). Combining physiological eye characteristics as taught by Zaldivar et al. with determination of age as taught by Padrick et al. would be obvious to an eye surgeon or eye care provider of ordinary skill. Such is a combination of known elements that would yield a predictable result of determining a position for a limbal relaxing incision.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635